IN THE COURT OF APPEALS OF IOWA

                                 No. 14-1878
                           Filed October 28, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHELSEA JO MILLER,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Jasper County, Gregory A. Hulse,

Judge.



      A former defendant appeals from a district court’s order denying her

amended motion to remove information from online public record computer

storage systems. AFFIRMED.



      Andrea M. Flanagan of Sporer & Flanagan, P.L.L.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Sharon K. Hall,

Assistant Attorneys General, and Michael K. Jacobsen, County Attorney, for

appellee.



      Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                          2



MULLINS, Judge.

       Chelsea Miller appeals from a district court’s order denying her amended

motion to expunge criminal history data from local and state public record

computer storage systems relating to her arrest and subsequently-dismissed

criminal charges. She contends the district court erred by applying controlling

legal authority involving dismissals for reasons other than factual and legal

exoneration to find that it lacked authority to order her requested relief. She also

contends the district court’s denial of her motion violated her constitutional rights

to privacy and equal protection under the federal and state constitutions by

allowing the information to remain available for public view.

       On August 6, 2012, the State charged Miller by trial information with child

endangerment, a class “B” felony, pursuant to Iowa Code section 726.6(1)(a),

(3), and (4) (2011). On February 3, 2014, the State filed a motion for order of

dismissal, stating that as a result of the jury verdict in Joseph Olea’s criminal

trial,1 Miller “has been exonerated in this case and . . . a conviction beyond a

reasonable doubt can[not] be obtained.”         That same day, the district court

granted the State’s motion and dismissed the charges against Miller.                In

September 2014, Miller moved to expunge the matter from public record under

Iowa Code chapter 692. The State did not object and did not file a resistance.

On October 14, 2014, the district court entered an order denying Miller’s motion,

concluding that it did not have the authority to grant Miller her requested relief



1
   Joseph Olea was the biological father of K.O., whose death was the subject of Olea’s
criminal trial. State v. Olea, No. 14-0218, 2015 WL 2406757 (Iowa Ct. App. May 20,
2015).
                                            3



pursuant to the Iowa Supreme Court’s decisions in two cases: Department of

Public Safety, Division of Criminal Investigation v. Iowa District Court for Polk

County, 801 N.W.2d 544 (Iowa 2011), and Judicial Branch and State Court

Administrator v. Iowa District Court For Linn County, 800 N.W.2d 569 (Iowa

2011).

         Miller claims, based upon factually-distinguishable circumstances in her

case, that (1) rather than being acquitted or having her charges dismissed

because of a legally-flawed prosecution or insufficient evidence, she was

exonerated prior to trial based upon the evidence presented in another criminal

trial; and (2) she sought to expunge records of a felony charge rather than

misdemeanor charges, Linn County and Polk County do not apply. She further

argues there is no public interest in maintaining records of individuals who were

wrongfully charged and later found to be factually innocent by way of

exoneration.

         We find the Linn County and Polk County cases are controlling and the

district court correctly concluded that it lacked authority to order the removal of all

criminal history data relating to her arrest and subsequently-dismissed charges

from public criminal justice agency records.2 In Polk County, the supreme court

held that district courts do not have authority to order state criminal justice

agencies to expunge criminal history information relating to a dismissed criminal



2
   The State points out in its brief that the district court’s authority to grant Miller’s
requested relief will change on January 1, 2016, when newly-enacted Iowa Code section
901C.1 becomes effective. We offer no opinion as to the effect of that statutory change
on Miller’s requested relief.
                                              4



case from their computer systems. 801 N.W.2d at 547–48. In Linn County, the

supreme court held that criminal history data relating to a dismissed case or

charges is not subject to removal from the statewide computerized docket

system. 800 N.W.2d at 573–78.

       Miller also argues that the district court erred in denying her motion to

expunge because it is a violation of her constitutional right to equal protection

under both the federal and state constitutions to allow the information to remain

available for public view.3 In Linn County, the supreme court rejected a similar

equal protection claim, holding that the Iowa legislature could have rationally

determined that persons who have been acquitted or had criminal charges

dismissed should have their records accessible to the public. 800 N.W.2d at

579. Therefore, we affirm.

       AFFIRMED.




3
   Miller also argues that the public record violates her constitutional right to privacy
under article 1, section 7 of the Iowa constitution. “It is a fundamental doctrine of
appellate review that issues must ordinarily be both raised and decided by the district
court before we will decide them on appeal.” Lamasters v. State, 821 N.W.2d 856, 862
(Iowa 2012) (quoting Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002)). “Our error
preservation rules apply with equal force to constitutional issues.” In re Det. of Matlock,
860 N.W.2d 898, 910 (Iowa 2015). Miller did not raise this claim in the district court and
the district court did not rule on it. Therefore, we find Miller did not properly preserve this
claim for our review and it is waived. See id. at 911.